270 F.2d 80
Willie Frank BROWN, Appellant,v.UNITED STATES of America, Appellee.
Misc. No. 879.
United States Court of Appeals Ninth Circuit.
Aug. 11, 1959.

Lockett & Johnson, Seattle, Wash., for appellant.
Charles P. Moriarty, U.S. Atty., Seattle, Wash., for appellee.
Before STEPHENS, HAMLEY and HAMLIN, Circuit Judges.
PER CURIAM.


1
Brown was convicted of a federal offense in the District Court and he has presented for filing, his Notice of Appeal without designating points on appeal.  The District Court denied Brown the privilege of appealing in forma pauperis.  A like petition is before us and specifically, a court appointed attorney, (Mr.  Charles V. Johnson) requests us to order that he be furnished a reporter's transcript at government cost.  Mr. Johnson has examined into Brown's situation with commendable zeal and states that he is unable to properly advise his client without the transcript.  We think perhaps he can by following the procedure outlined in Farley v. United States, 354 U.S. 521, 77 S. Ct. 1371, 1 L. Ed. 2d 1529; Ellis v. United States, 356 U.S. 674, 78 S. Ct. 974, 2 L. Ed. 2d 1060; and Johnson v. United States, 352 U.S. 565, 77 S. Ct. 550, 1 L. Ed. 2d 593.


2
Therefore, we deny the privilege and refuse to order a government-paid-for transcript, but without prejudice to his presenting another petition for the same requested relief if, after an adequate attempt, he still thinks the transcript necessary.


3
The petition is denied without prejudice as recited.